Citation Nr: 0900170	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-04 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis.
			

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran's DD 214, Certificate of Release or Discharge 
from Active Duty, shows that he had active service from 
December 1994 to December 2004.  The certificate also notes 
prior active service totaling 11 years, 6 months, and 6 days.  
Other evidence of record indicates that such prior service 
began in May 1983 and ran continuously until December 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran subsequently relocated and the 
Waco, Texas RO assumed jurisdiction.  

The November 2004 rating decision, in pertinent part, also 
denied claims of entitlement to service connection for a left 
ankle disability, a right ankle disability, and a deviated 
septum.  The veteran appealed such denials.  However, in a 
July 2006 rating decision, the RO granted service connection 
for these disorders.  The veteran did not then appeal the 
initial rating percentage assigned.  (In a VA Form 9, the 
veteran expressed his belief that he was entitled to 10 
percent for each disability, but this statement was received 
prior to the awards of service connection and thus cannot be 
construed as a notice of disagreement.)  Accordingly, the 
ankle and deviated septum claims are no longer in appellate 
status. 

The veteran initially requested a hearing before the Board in 
January 2006, but withdrew that request in writing in May 
2006.  


FINDING OF FACT

The objective medical evidence does not indicate that any 
current chronic disability of bilateral plantar fasciitis is 
causally related to active service.  


CONCLUSION OF LAW

The evidence does not indicate that chronic bilateral 
fasciitis was incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2004.  The April 2004 
notice fully addressed all three notice elements.  The letter 
informed the veteran of what evidence was required to 
substantiate the claims and of his and the VA's respective 
duties for obtaining evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.  

With respect to the Dingess requirements, the April 2004 
notice did not provide information regarding the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  However, such 
notice was later provided in July 2006.  In any event, to the 
extent that a content or timing deficiency exists, there is 
no prejudice in issuing a final decision at this time because 
the preponderance of the evidence is against the claim for 
service connection.  Accordingly, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting him 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). The claims file contains the veteran's 
service treatment records, acquired at the request of the RO.  
Additionally, the veteran was afforded a VA examination in 
July 2006, conducted for the purpose of determining the 
nature and etiology of the veteran's claimed disorder.

Based on the above, the Board finds that no further notice or 
assistance to the appellant is required to fulfill the VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the veteran's claim.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).

In the present case, the service treatment records indicate 
treatment for bilateral plantar fasciitis in 1995 and January 
2001.  Moreover, a report of medical history completed in May 
2004 indicated complaints of foot trouble.  However, 
objective examination in May 2004 (a pre-discharge VA 
examination) found no pathology to render a diagnosis for the 
disorder.  The veteran's service discharge medical 
examination, which appears to have also been conducted in May 
2004, noted that the veteran's feet were abnormal.  At that 
time, the examiner commented that he was symptomatic for 
plantar fasciitis.  

Following separation from active service, there is no showing 
of any treatment for bilateral plantar fasciitis.  In a July 
2006 VA medical examination report, the veteran reported that 
he experienced episodes of pain in the dorsum of each foot, 
occurring once every three to four months.  Upon physical 
examination, the examiner noted that the veteran's plantar 
fascia were non-tender; that he exhibited a normal gait and 
had no limitations with standing or walking.  With these 
findings and a review of contemporaneous X-ray reports, the 
examiner reported that he found no current evidence of 
current plantar fasciitis. 

In the present case, the Board finds that the preponderance 
of the evidence weighs against the veteran's claim for 
service connection for plantar fasciitis.  Reviewing the 
evidence of record, the Board notes that the veteran was 
diagnosed and treated for plantar fasciitis periodically 
during service.  However, the findings were inconsistent and 
suggest that the disorder treated was acute and transitory, 
without lasting residuals.  This conclusion is bolstered by 
the normal findings upon recent VA examination in July 2006.  
Thus, although noted at separation, a chronic disability of 
plantar fasciitis from active service to the present has not 
been demonstrated here.

Again, no current plantar fasciitis was found upon VA 
examination in July 2006.
The examiner made his findings after a review of the 
veteran's history, a physical examination, and a review of 
contemporaneous X-ray reports.  For these reasons, his 
findings are accorded great probative value.  See Prejean v. 
West, 13 Vet. 444, 448 (2000).  

Although a current disability of plantar fasciitis was not 
shown upon examination in July 2006, the requirement of a 
current disability, for purposes of service connection 
analysis, are satisfied.  In so finding, the Board calls 
attention to McLain v. Nicholson, 21 Vet. App. 319 (2007).  
In McLain, the Court held that the requirement that a 
claimant have a current disability before service connection 
may be awarded for that disability is also satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of 
the claim's adjudication.  

Again, based on McLain, current disability is established 
here.  However, due to the inconsistency of the findings, it 
cannot be found that any current disability has been chronic 
and continuous since active service.  In this regard, the 
Board acknowledges the veteran's statements of bilateral foot 
pain and recognizes that he is competent to report such 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here 
however, the negative objective findings at the March 2004 
pre-discharge VA examination and again at the July 2006 VA 
examination are found to be more probative than the veteran's 
current recollection as to his past symptoms.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  Moreover, no 
competent evidence causally relates any current bilateral 
plantar fasciitis to active service.

The veteran himself believes that he has bilateral plantar 
fasciitis that is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the evidence of record fails to establish that 
any current plantar fasciitis disability of the bilateral 
feet is causally related to active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

Service connection for bilateral plantar fasciitis is denied.




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


